Citation Nr: 0311755	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
medial and lateral meniscus tears of the right knee, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, which is currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2002, the veteran testified before the 
undersigned at a personal hearing.  


REMAND

In March 2003, the Board undertook development of this case 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In an April 2003 
response, the veteran's representative indicated that all 
medical treatment reports may be obtained at the VA Medical 
Center (VAMC) in Reno, Nevada and that the veteran waives 
local jurisdiction of this evidence.  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could have obtained these records 
itself.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.  The Board 
apologizes for the delay in the adjudication of this case. 

During the veteran's hearing, he indicated that the most 
recent VA examinations did not reflect the current state of 
the level of disability of his service-connected disorders.  
The Board finds that he should be afforded a new VA 
examination to evaluate his service-connected right knee and 
low back disorders.  

The Board notes that the veteran has been notified of recent 
changes to the pertinent rating criteria for his low back 
disorder.  When the matter of an increased rating is 
considered by the RO, the RO should consider the claim under 
both the old and new rating criteria.  The United States 
Court of Appeals for Veterans Claims (Court) has held where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  All applicable range of 
motion and other neurological codes should be considered by 
the RO as well as pertinent regulations to include 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

In addition, when the RO reviews the claim of an increased 
rating for right knee disability, the RO should consider all 
applicable diagnostic codes to include 5003, 5260, 5261, and 
5257, and in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Both increased rating 
claims should also be considered in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Reno VAMC for right knee 
and low back disorders.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's right knee and low back 
disorders.  All indicated x-rays and 
tests to include range of motion testing 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should report current findings consistent 
with the applicable rating criteria and 
should evaluate the right knee and back 
disorders consistent with the directives 
of DeLuca.  The examiner should indicate 
whether there is additional functional 
loss due to pain, weakness, fatigue, or 
incoordination.  

Regarding the right knee, the examiner 
should state if the veteran has 
subluxation and/or lateral instability 
and, if so, opine as to whether the 
degree of impairment is slight, moderate, 
or severe.  

Regarding the back evaluation, the 
examiner should also specifically 
identify any evidence of neuropathy, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should identify 
if any of the veteran's other extremities 
exhibit neurological impairment due to 
the back disorder, and, if so, that 
impairment should be described in detail.  

3.  The veteran is informed that if there 
is other evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

4.  The RO should review the record and 
send an appropriate letter to the 
veteran, if warranted, to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should, if warranted, 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

5.  Upon completion of the requested 
actions, the RO should readjudicate the 
issues on appeal, taking into 
consideration all applicable rating 
criteria.  In rating the veteran's right 
knee disorder, the diagnostic codes 
governing impairment due to arthritis; 
limitation of motion; and subluxation and 
lateral instability, should be 
considered.  In rating the veteran's back 
disorder, the old rating criteria for 
Diagnostic Code 5293, the new rating 
criteria for 5293, the rating criteria 
for limitation of motion, and the rating 
criteria for neurological impairment of 
any affected extremity should be 
considered.  Thereafter, if either claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




